 COALITE, INC.Coalite,Inc.andUnited Mine Workers of America.Case 10-CA--2079730 January 1986DECISION AND ORDERBY MEMBERSDENNIS, JOHANSEN, ANDBABSONOn 5 September 1985 Administrative Law JudgeWilliam N. Cates issued the attached decision. TheRespondent filed exceptions, a brief in supportthereof, and a motion to reopen the record. TheGeneralCounselfiledanopposition to themotion.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions2 and brief and hasdecided to affirm the judge's rulings, findings, 3 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Coalite,Inc.,Brilliant,Alabama, its officers, agents, succes-sors, ' and assigns, shall take the action set forth inthe Order, except that the attached notice is substi-tuted for that of the administrative law judge.IAfter the-period for filing exceptions to the judge's decision had ex-pired, the Respondent filed the motion to reopen the record The Re-spondent seeks to introduce evidence that since the close of the hearing ithas sent letters to the Union requesting that contract negotiations be re-sumed, offering to provide information to the Union, and making variouscontract proposals In addition, the Respondent represents to the Boardthat, after an initial response, the Union has not responded to its offer tomeet and bargain or to its proposed contract. The General Counsel hasfiled an opposition to the motion. After carefully reviewing the Respond-ent's submissions, we conclude that this evidence, even if establishing theRespondent's assertions, would not require reversing the judge's findingsof 8(a)(5) and (1) violations which we site affirming. The Respondent'smotion is denied2 In its exceptions to the Board, the Respondent argues for the firsttime, citingUnited Technologies Corp.,268 NLRB 557 (1984), that theissue regarding its alleged unlawful unilateral changes in employees' in-surance benefits should be deferred to the parties' gnevance-arbitrationprocedure Since a defense based on deferral to arbitration was neversuggested or litigated at the hearing in this case, we reject the Respond-ent's deferral argument as being untimely raised SeeMacDonaldEngi-neering Co,202 NLRB 748 (1973).3The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enf 1. 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government293The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid'or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT unilaterally and without bargain-ing to impasse with the United Mine Workers ofAmerica discontinue the, insurance coverage pro-vided for in the Benefit Plan of the 1981 BCWAagreement for our employees on layoff status.WE WILL NOT refuse to timely furnish and makeavailable to the Union, for its use in collective bar-gaining, specifically requested relevant and neces-sary information. 'WE WILL NOT refuse to furnish and make avail-able to the Union, for its use in collective bargain-ing, allbooks and records used by us to supportour claim that we needed wage and benefit conces-sionsfrom the Union in order to operate profitably.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights, guaranteed you by Section 7 ofthe Act.WE WILL furnish to, the Union, for its use in col-lective bargaining, all books and records used by usto support our claim that we needed wage and ben-efit concessions from the Union in order to operateproperly.WE WILL make whole any qualified employee onlayoff status who incurred any expense that wouldhave been covered by the insurance provided forin the Benefit Plan of the 1981 BCWA agreement,absent our unlawful unilateral discontinuance ofthat provided coverage.COALITE, INC.Steven K. Leibel. Esq.,for the General Counsel.Harry L. Hopkins, Esq. (Lange, Simpson, Robinson &Somerville),of Birmingham, Alabama, for the Re-spondent.278 NLRB No. 40 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn L. Quinn, Esq.,of Birmingham, Alabama, for theCharging Party.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thehearing in this case held 3 June is based on an unfiarlabor practice charge filed by United Mine Workers ofAmerica (Union) on 8 March 1985 and a complaintissued on25 April 1985 on behalf of the General Counselof the National Labor Relations Board (Board) by theRegional Director for Region 10 alleging that Coalite,Inc. (Respondent)has engaged in unfair-labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Na-tionalLaborRelationsAct.Respondentin an answerdated 6 May 1985 admitted various allegations of thecomplaint but denied the commission of any of the al-leged unfair labor practices.On the entire record made in this proceeding, includ-ing my observation of each witness who testified, andafter due consideration of briefs filed by the GeneralCounsel and Respondent, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is, and has been at all material times, anAlabama corporation with an office and place of businesslocated at Brilliant, Alabama, where it is engaged in stripmine ' operations.During the ' 12 months preceding issu-ance of the complaint, a representative period, Respond-ent, in the course and conduct of its business operations,sold and shipped from it Brilliant, Alabama facility coalvalued in excessof $50,000 directlyto a nonretail cus-tomer, Ideal Basic Industries, a Denver corporation, withan office and place of business located in Theordore,Alabama,which customers in turn sold and shippedgoods valuedin excessof $50,000 directly to customerslocated outside the State of Alabama. Based on theabove stipulated facts,' the parties admit and I find thatRespondent is, and has been at all material times, an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the' Act.H. LABOR ORGANIZATIONThe parties admit and I find the Union is, and has beenat allmaterial times, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe essentialissuespresented for decision are general-ly summarized for purpose of discussion as follows:1.Whether the complaint should be dismissed pursuantto Section 102.9 of the Board's Rules and Regulations.2.Whether Respondent unlawfully refused to providethe Union certain information for its use in collectivebargaining.3.Whether Respondent unilaterally and unlawfullydiscontinued insurance coverage for its employees onlayoffstatus.4.Whether Respondent unlawfully refused to open forthe Union its financial books and records.Ifind for the General Counsel on each of the aboveissues.B. BackgroundThe following brief background is not disputed. Re-spondent and the Union have had, since 1976, a bargain-ing relationship.' Respondent and the Union have beenparties to successive collective-bargaining agreements forthe productionand maintenanceemployees since 1976.The most recentagreementwas effective from 1 October1981 until 30 September 1984.2 The Union gave an 8(d)notice to Respondent in a letter dated 15 July and signedby International Union President Richard L. Trumka. Inits 15 July letter to Respondent, the Union requested thatit be provided certain specific information which it statedwas necessary in order for it to adequately prepare forcollective bargaining.s On 25 September the Union senta mailgram to Respondent requesting immediate bargain-ing toward a new collective-bargaining agreement.Respondent, in a letter dated 28 August and signed byManager of Accounting James R. Johnson, notified all itsemployees that Respondent would no longer provide in-surance coverage for union employees after 30 Septem-ber.4After the most recent collective-bargaining agreementexpired on 30 September the parties held two formal ne-gotiating sessions. The first negotiating session was held1October and the ' second on 24 October. Both negotiat-ing sessions 'were held at a motel in Birmingham, Ala-bama, and each session lasted approximately 2 hours. Re-spondent's attorney,Harry L. Hopkins, and Respond-ent'svice president,ErskineMassey, represented Re-spondent at the first bargaining session and AttorneyJohn L. Quinn, Union District Representative GeneHyche, and Local Union President Jerry Fewell repre-sented the Union. The Union utilized those same repre-sentatives at the second bargaining session but added oneadditional representative, namely, International Execu-tiveBoardMember Frank Clements. Respondent wasrepresented at the second negotiating session by HopkinsandManagerof Accounting Johnson. It appears thatHopkins and Hyche acted as chief spokespersons for theparties during negotiations.All production and maintenance employeees had beenlaid off prior to the commencement of negotiations on 1October.'On 21 May 1976 the Board certified the Union as the exclusive col-lective-bargaining representative of Respondent's production and mainte-nance employees2 All dates are 1984 unless otherwise indicated3 The Union's eight page itemized information request is referenced inpars. 11, 16, 18, and 19 of the complaint and the entire eight-page requestis included as an attachment to the complaint4As will be discussed elsewhere in this decision, Respondent extendedthe termination date for insurance coverage from 30 September until 30October. COALITE, INC295C. Certain Relevant Contract ProvisionsInasmuch as certain provisions of the most recent col-lective-bargaining agreement between the parties werereferred to in negotiations and inasmuch as the partiesrely on certain of those provisions to support their posi-tions, I shall at this poiht set forth some of the provisionsof the most recent 1981 National Bituminous Coal WageAgreement (BCWA):5Article XX-HEALTH AND RETIREMENTBENEFITSSection (a) General PurposeThis Article makes provision for . . . health . . .benefits for Employees covered by this Agreement,and for former Employees who were covered underthe United Mine Workers of America Welfare andRetirement Fund of 1950 ("1950 Fund"), and forthe spouses and dependents of such Employees. Thebenefits to be provided are as set forth under sepa-rate plans and trusts referred to in Sections (b) and(c) of this Article.Section (c) 1974 Plans and Trusts(3)(i)Each signatory Employer shall establish andmaintainan Employee benefit plan to provide, im-plemented through an insurance carrier(s), healthand other non-pension benefits for its Employeescovered by this Agreement as well aspensioners,under the 1974 Pension Plan and Trust, whose lastsignatory classified employment was with such Em-ployer.The benefits provided by the Employer toits eligible Participants pursuant to such plans shallbe guaranteed during the term of this agreement bythat Employer at levels set forth in suchplans. .. .The plans established pursuant to this subsection areincorported by reference and made a part of thisAgreement, and the terms and conditions underwhich the health and other non-pension benefitswill be provided under ,such plans are as to be setforth in such plans.Section (e) Responsibilities and Duties of Trustees(6)Disputes arising under this Agreement withregard to the Employer benefit plan established in(c)(3) above shall be resolved by the Trustees. TheTrustees shall develop procedures for the resolutionof such disputes. Decisions of the Trustees shall befinal and binding on the parties. Such disputes shallnot be processed under the provisions of ArticleXXIII (Settlement of Disputes).Explanatory Note on Employer Provided Health PlansActive miners and their surviving spouses and de-pendents, and pensioners, their dependents, and sur-viving spouses receiving pensions from the 1974Pension Plan, will receive health care provided bytheir Employer through insurance carriers. A healthservice card identifying the" Participant's eligibilityfor benefits under the health plan shall be providedby the EmployerThe Trustees of the UMWA Health and RetirementFunds shall resolve any disputes to assure consistentapplication of the health plan provisions which areidentical to the benefit provisions of the 1950 Bene-fit Plan and Trust.Article XXIX-RATIFICATION ANDTERMINATION OF THIS AGREEMENTIn the event of an economic strike at the expirationof this Agreement, Employers will advance the pre-miums for the Employees' health and lifeinsurancecoverage for the first 30 ' days `of such strike. Suchadvance premiums shall be repaid to the Employersby the Employees' through check-off deductionupon their return to 'work. Should such a strikecontinue beyond 30 days, the Union or the Employ-eesmay elect to continue coverage by paying thepremiumsthemselves. This paragraph shall survivethe termination of the remainder of this Agreementand shall continue in effect until the purpose, forwhich it was established is satisfied. [G.C. Exh. 6,NationalBituminousCoalWage Agreement of1981.]A sample of a benefit plan established pursuant to theprovisions of article XX of the 1981 BCWAagreementwas received in evidence (G.C. Exh. 7). Certain relevantprovisions of the plant have been carefully consideredand noted. For example, article II of the benefit plan iscaptioned "Eligibility" and sets forth a listing of those el-igibleto receive benefits as "Active Employees" underthe plan. In addition to covering employees "actively atwork," the plan also covers,amongothers, those em-ployees on layoff status (articleII, (a), (2);G,C. Exh. 7).The benefit plan also sets forth the eligibility for cover-age of "Pensioners and Surviving Spouse and Dependantof Deceased Employees or Pensioners." ArticleIII, item(d) provides that coverage for any employee in layoffstatuswill continue for up to a period of 1 year after theemployee is laid off, depending on the number of hoursthe employee has worked for the employer during theprevious 24 months. The, benefit plan also provides, forconversion privileges within a specified period of time ifcoverage is terminated.5To fully evaluate the relevant provisions of the 1981 BCWA agree-ment, reference must be made to certain earlier BCWA agreements be-tween the parties. Although I have fully considered any agreement, Ishall not attempt to set forth in this decision any relevant provisions ofany earlier BCWA agreements between the parties Additionally, I note Ihave not attempted to set forth every possible provision of the mostrecent BCWA agreement that might shed light on the instant caseD. The NegotiationsUnion District Representative Hyche testified he didnot have any conversations with anyone from manage-ment at Respondent concerning Respondent's decision toterminate insurance benefits for the employees prior totheemployees 'receivingRespondent's letter of 28 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust notifying them that there insurance benefits weregoing to be terminated.Hyche stated he first learnedsometime between 10 and 14 September that Respondentwas going to terminate insurance coveragefor employ-ees in layoff status. Hyche testified he then called Re-spondent's vice president,Massey,and informed him hedid not have the right to terminate the employees'insur-ance coverage.Hyche testified,he also spoke with Man-ager of Accounting Johnson and asked him who hadmade the decision to terminate the insurance benefits.Hyche testified Johnson told him that he and- others atupper levels of management made the decision. Hycheasked Johnson what part or provision of the collective-bargaining agreement was Respondent relying on, andJohnson told him articleXX of the 1981 BCWAagreee-ment.Massey testified he discussed the insurance situationwith Hyche on the telephone two or three times prior tothe start of negotiations and prior to Respondent sendingits 28 August letter to its employees notifying them ofthe termination of their insurance coverage effective 30September.Massey also testified he told Hyche that Re-spondent has conducted a poll of other employers to seewhat they were doing regarding insurance coverage fortheir employees.Massey was uncertain when he spokewith Hyche but stated he "would presume" it was some-time prior to September;however,he was not exactlysure.Johnson testified'he spoke with Hyche and an individ-ual associated with the Union by the name of Bill Qui-senberry about insurance coverage for employees inlayoff status as well as coverage for retired employeesprior to the termination(30 September)of the 1981BCWA agreement.Johnson testified Hyche and Quisen-berry told him it was their position that Respondentneeded to pay for the insurance coverage for the em-ployeesin layoff status as well as the retired employees.Johnson testified he asked for something in writing tothat effect but never received anything.Johnson testifiedthey also discussed the possibility of obtaining a resolu-tion of the insurance dispute pursuant to provisions ofthe 1981 BCWA agreement.I credit Hyche'sversion of what transpired prior tothe first negotiating session.In so doing, I specificallycredit Hyche's testimony that no one from Respondent'smanagement ever discussed the insurance situation withhim or the Union prior to Respondent's 28 August letterinwhich it notified the employees that insurance cover-age for the union employees was going to be terminated.Massey was far too uncertain about the dates he spokewith Hyche about the insurance situation for any reli-ance to be placed on his testimony.I note that Masseycould only presume he spoke with Hyche prior to Sep-tember.Johnson's testimony does not appear to directlycontradict Hyche and, additionally,Johnson readily ad-mitted that the events of the instant case took place solong ago that he could not remember a lot of the details.1.The I Octobernegotiating sessionIn setting forth what took place at the two formal ne-gotiating sessions,I have credited and relied on the testi-monyof Attorney Quinn. Quinn was the most knowl-where in thisdecisionedgeable of those who were presentat and testifiedabout thetwo negotiating sessions.Quinn testified in aforthrightand candid manner and his testimony wasplausible and reasonable.The fact that Quinn did nottakelightlyhis responsibilityin testifyingwas, in myopinion,demonstratedby the factthat at one point in histestimony,based on a certain questionthat was asked ofhim, he was concerned thathe might be about to testifyregarding a conversationhe believedhad been intendedto be an "off the record" typediscussion between law-yers.Therefore, he wantedto clear up that concernbeforehe testifiedabout that particularconversation.After Quinnwas releasedby the other party from anyrealorperceivedrestrictionsthatmighthave beenplaced on that conversation,he testifiedaboutitand histestimonyabout thatparticular conversation was uncon-tradicted.Additionally,Quinn's testimony was generally,althoughnot totally,supportedby that of Union DistrictRepresentative Hyche who also impressed me as a wit-nesswho was making every reasonableeffortto accu-ratelystate the pertinent facts aboutwhich he hadknowledge.On the otherhand,the two witnesses(Massey and Johnson)calledby Respondentregardingthe negotiating sessions wereunable to testify with thedegree of certaintythat Quinn did.For example,Massey,rather thantestifyingwith certainty,presumed thatsomethingtook place duringa certain timeframe. John-son had to be cautioned during his testimony to statewhatwas actually said in the negotiating session he at-tended ratherthan candidlyacknowledge that, "just tobe honestwith you, it hasbeen a long time and these de-tails of conversations are hard to bringback." For all theabove reasons, I credit Quinn's accountof the 1 Octobernegotiating session.Quinn stated the first negotiating sessionopened withthe usual greetings.According to Quinn, Hyche indicat-ed he would serve as chief spokespersonfor the Unionand Attorney Hopkinsrespondedthathe would be thespokesperson for Respondent.6 Hopkins announced tothe groupthatthemine was closed and that a day ortwo before1October,the last employee had been laidoff. Quinn testified Hopkins said that inorder for themine to continue to operate Respondentwould have tohave a concession contractfrom the Union that it couldnot operate with a standard contract. Hopkins stated thatifRespondentcouldget a concessionary contract it per-haps could open the mines back up.Quinn testified theUnion informed Hopkinstheywouldcertainlydiscusssuch acontract with Respondent. According to Quinn,Hopkinshad a copy of the 1984 BCWAagreement andstated he knewthe Union wouldnot settlefor anythingotherthan that agreement.Quinn testified the Union re-sponded that was not so, that it would bargain in goodfaith,and if Respondent needed concessions,the Unionwould talk about concessions.Quinn specificallyrecalledHyche sayingtheUnion wouldconsider concessions ifthatwas whatit took.Hopkins stated Respondent wasactivelyseeking abuyer for themines but it had no par-6Participants at the first negotiating session have been identified else- COALITE, INC.297ticular buyer in mind. According to, Quinn, Massey saidRespondent was planning to place the mines with abroker with a view toward selling them. Quinn testifiedHopkins said that a successor agreement might make itmore difficult for Respondent to sell its operations. Ac-cording to Quinn, Hopkins was concerned that anybuyer for the mines would be discouraged because of thepotential of having to either assume a collective-bargain-ing agreementwith the Unionor at least assume a bar-gaming relationshipwith the Union.' Quinn testifiedHopkins stated an amount Respondent was losing on amajority basis and mentioned the fact that the Respond-ent was having to mine coal where there was a heavyoverburdens thus causing the mining of the coal in thatarea to be expensive.Quinn testified Hyche asked Attorney Hopkins if Re-spondent was prepared to respond to the Union's earlierwritten request for information.Hopkinswanted toknow if the Union's information request was the sametype that had been submitted to other companies. Hychetold Hopkins it was essentially the same request that hadbeen submitted to other employers. Hopkins at that pointasked Massey if Respondent had gotten the requested in-formation together and if it had provided the informationto the Union. Massey told Hopkins Respondent had notgotten all the information together and it had not givenany of the information to the Union. Hopkins toldMassey he should try to get the information and thentold the Union 'Respondent would provide the informa-tion it had requested, Quinn testified healsomade acomment to Hopkins about production of the requestedinformation.9Quinn testified the parties next discussedinsurance.Hyche asked about insurance coverage forthree categories of individuals, namely, employees inlayoff status, surviving spouses, and pensioners.' 0 Hop-kins responded that Respondent had decided to extendinsurance coverage for union employees for an additional30 days (until 30 October) and remarked that it wouldgive the negotiators at least 30 additional days to discussthe insurance issue and try to resolve it." Hopkins madeZHyche testified that the 1984 BCWA agreement contained a succes-sor,clause which made the seller liable for securing any buyer's signatiueon the labor agreement or the seller was liable to the Union if it faded todo so8Overburden is the dirt or other material that must first be removedbefore coal can be mined9Vice President Massey could not recall anything being said about theUnion'sprior information requestHowever,Massey testified Respondenthad been working toward compiling the requested information but didnot have it fully assembled at the time of the first negotiating session Iam fully persuaded the requested information was discussed at the firstnegotiating session.Both Quinn and Hyche contend it was, and it is veryprobable that since the Union prepared an eight-page detailed request forspecific information that it asked about that information at the first nego-tiating sessionAlso, for Massey to recall that it was not fully assembledat the time of the first negotiating session suggests to me,and I find, thatthe subjectmatter was raised at the first negotiating session,notwith-standing Massey's failure to recall it being discussed.10 Quinn testified the Union had been made aware by its members thatRespondent had announced that it was going to terminate insurance cov-erage for union employees on 30 Septemberi i Quinn stated there had been no discussions prior to 28 August abouttermination of the insurance benefitsa'distinetion between Respondent's obligations to its em-ployees in layoffstatusand its obligations to survivingspouses and pensioners.Quinn stated Hopkins contendedthat whatever the surviving spouses and pensioners wereentitled to was "a creature of contract"and that Re-spondent's obligations to those categories of beneficiariesceased at the expiration of the contract. Quinn statedHopkins said employees in layoff status might well have"vested benefit[s]" and,as such,were in a different cate-gory than surviving spouses and pensioners.' 2 Hopkinstold Quinn he knew about a resolution of dispute (gener-ally referred to by the parties as a ROD) that he feltmight resolve the insurance situation.Hopkins added,however, that the resolution of dispute that he referredto dealt with a situation where employees were in layoffstatus following contract expirationduringan economicstrike.Hyche told Hopkins he was familiar with thatsameresolution of dispute but stated he did not believe itwould-be applicable because the employees were not onstrike at Respondent. Quinn testified the Union informedHopkins it was not on strike at Respondent and the em-ployeeswere prepared to continue to work under theterms of the 1981 BCWA agreement. Hopkins stated hewas not really sure they were not on strike because hehad never known the Union to not be on strike at theexpiration of a contract. t 3 Quinn testified that in essencethe first negotiating session ended with he and AttorneyHopkinsagreeingto get back with each other for thepurpose of scheduling another negotiating session andthat thereafter 14 October was agreed to as a date foranother negotiating session.24I note that Vice President Massey, the only witnesscalled by Respondent to testify about the first negotiat-ing session,acknowledged the negotiations discussedmatters pertaining to insurance,the financial status ofRespondent,selling the 'business,placing the businesswith a broker for the purpose of securing a purchaser,and thefact thata successor clause made it more diffi-cult for Respondent to sell its business.Attorney Quinn testified he received a letter from At-torney Hopkins dated 10 October. Quinn stated he wassurprised when he received Hopkins' letter because theparties had already tentatively agreed to have anothernegotiating session on 14 October.15 Quinn testified the12Quinn testified the Union never took a position that Respondentcould not eliminate insurance benefits for surviving spouses and pension-ers13Hyche acknowledged on cross-examination that in past years, thebattle cry of the Union had been "no 'contract,no work."He stated,however, that since 1983 the Union had utilized a selective strike policyand pursuant to that policy had not engaged in a strike against Respond-ent.14Hyche corroborated Quinn's testimony regarding the subjects of in-surance, information,and the schedulingof furthernegotiating sessionsHyche's recollection, however, was that insurance coverage was the firstsubject mater discussed at the 1 October meeting. I note Hyche was notcertain that the successor issue came up at the first negotiating session.Hyche stated that at least twice'in both negotiating sessions the UnionrefutedAttorneyHopkins' contention that the Union was on strikeagainst Respondent. Hyche testified the Union's selective strike policywas specifically explained to the Respondent at the first negotiating ses-sionisHopkins' letter arrived on the Friday before the parties were sched-uled to meet on Monday,14 October 298DECISIONSOF NATIONALLABOR RELATIONS BOARDsubstance of Hopkins'letterwas that the parties were atimpasse.He did not agree with Hopkins'assessment ofthe negotiatings and he drafted a reply letter to Hopkinsinwhich he expressed his disagreement. 116 He spoke withAttorney Hopkins on either 11 or 12 October and toldhim of his disagreement with his written assessment ofthe status of negotiations. 17 He specifically told Hopkinshe did not believe the parties were at impasse and he fur-ther told Hopkins the Union had not received the infor-mation it had requested from Respondent. Quinn testifiedhe told Hopkins the Union was hardly in a position tonegotiate in earnest without the information it had re-quested.The following is a portion of Attorney Hopkins' 10October letter to Attorney Quinn.During negotiations we discussed insurance bene-fitsunder the 1981 BCOA Agreement, specificallyas they relate to laid off miners, pensioners,and sur-viving spouses. Because the contract expired onSeptember 30, 1984,and we were unable to meetprior to October 1, 1984, I advised Coalite to paythe October premium.We discussed this during ne-gotiations and it was agreed that you and I shouldcommunicate on this subject.As both parties candidly discussed during oursession,Coalite is not now in a posture to sign the1984 renewal agreementand the UMWAis likewiseunwilling to grant concessions.We accept this as afact and do not seek thereby to claim a refusal ofthe UMWA toengage ingood faith bargaining, butbelieve furthernegotiationsat this point would befutile.Should the market change, those negotiationswould be appropriate should we resume mining.There may be a problem regarding canceling thelaid off employees'insurance benefits in the absenceof a bargaining impasse. I believe we are at an im-passe since Coalite is unwilling to agree to the re-newal agreement and the UMWA, we believe, isunwilling to agree to a concession contract. An im-proved market would cause this position to change,and we are probably better off to hold the negotia-tions in abeyance until that occurs. [G.C. Exh. 9.]A portion of Attorney Quinn's 16 October reply toAttorneyHopkins is as follows:I am in receipt of your October 10, 1984, letterwhich may in part have been prompted by my tele-phone message of that same date.Iwish to note mydisagreement with many of the assertions containedin your letter . . . . I do not agree that further ne-gotiations at this point would be futile. Further, Ido not believe the insurance benefits issue has been-bargained to impasseor that anyother issuehas16 Quinnwas somewhat uncertain when testifying whether he had ac-tuallymailed his reply letter to Hopkins because he could not locate hisfilecopy of the letter Respondent,however, produced the original ofQuinn's letter and it was received in evidence.17Quinn testified he essentially covered with Hopkins the same thingsthat were contained in his reply letter to Hopkins.been bargained to impasse.I think that further ne-gotiations are warranted and that such further nego-tiationswould be productive. Accordingly, I wouldtentatively propose that further negotiations com-mencethe afternoon of Friday, October 19, 1984.[G.C. Exh. 10.]2.The 24 October negotiating sessionAttorney Quinn's credited account of the 24 Octobernegotiating session follows.18 Quinn testified that recla-mation work was the first subject matter discussed at thisnegotiating session.Quinn stated the Union wanted toknow if Respondent planned to do the required reclama-tion work. Attorney Hopkins said Respondent would dothe reclamation work,that it took its reclamation obliga-tions seriously.Hopkins added, however, that it mightnot be done right away since Respondent was seekingadditional time before it had to fulfill its obligations withrespect to any required reclamation work. Quinn testifieditwas his understanding that Respondent would needthree to four employees to do the reclamation work andthat the work would be done pursuant to the terms andconditions of the 1981 BCWA agreement. Quinn testifiedthe parties next discussed the cost of providing insurancebenefits for the three categories of individuals in issue,namely,those in lay offstatus,pensioners, and survivingspouses.Therewas a discussion regarding the total costof insurance benefits as well as a discussion about thecost for insurance benefits for the individual miners whowere on layoff status. Quinn testified the parties dis-cussed a resolution of dispute that dealt with insurancebenefits that Attorney Hopkins contended might estab-lish that Respondent had no obligation to pay insurancebenefits for miners on layoff status.19 Quinn asked Hop-kinsto get him a copy of the resolution of dispute thathe was referring to, however, Hyche added he did notthink that it would apply to the situation at hand becausethe Union was not on strike. Attorney Hopkins promisedto provide the Union with a copy of the resolution ofdispute he referred to. Respondent stated the insurancebenefitswere scheduled to be terminated on 1 Novem-ber.Quinn testified the Union told Respondent it wasconsidering filing a resolution of dispute to resolve theconflict regarding insurance benefits and it also wantedto ascertain if group rates could be preserved in anymanner for the employees. Quinn testified Respondentagreed to attempt to find out if group rates could be pre-served for the employees, the Union again asked Re-spondent for the information it had previously requestedand that it was his understanding that Respondent wasgoing to furnish the requested information and that theparties would be able to again meet in a negotiating ses-sion before 1 November, the date Respondent had set forterminating insurance benefits. Quinn testified the Unionnever received the information it had asked for, nor was18 Those present at the 24 October negotiating session have been iden-tified elsewhere in this decision19Quinn testified Respondent made a distinction in negotiations be-tween its obligations to employees on layoff status and its obligations topensioners and surviving spouses COALITE, =1NC.itever notified of any future meetings.20 Quinn testifiedRespondent made it clear at' the second negotiating ses-sion that for it to operate pursuant to a contract itneeded concessions,that it could not live with a "stand-ard contract " Quinn testified the Union stated that if Re-spondentwas saying it could not afford to pay, theUnion wanted to see its books, and if Respondent coulddocument its financial needs, the Union would attempt totailor some proposals to respond to Respondent'sfinan-cial difficulties.Quinn testified Hopkins responded: "If itcost more money to mine coal than you can sell it for,you can'tmake any.,money. It's as simple as that; theyreally didn't need to turn the books over to us to estab-lish that fact."2 i Hopkins told the Union that Respond-ent was not pleading poverty and said it might be morefruitful to suspend negotiations until Respondent locateda purchaser.Quinn testified Hopkins waved the 1984 BCWA agree-ment at the Union's negotiators and stated,"I'llmake aproposal f'oryou;I'llsignthe 1984 BCOA Agreementwithout the irrelevant and illegal provisions in it."QuinnstatedHyche responded that the Union had not placedthe 1984 BCWA agreement on the table but if Respond-ent wanted to in some form the Union would consider it.Quinn testified a number of central issues were identifiedat this bargaining session. Three of the central issueswere a successorship agreement,insurance benefits, andreclamationwork.22 Quinn testified that the second ne-gotiating session ended with a discussion of the possibili-ty of submitting the insurance issue to a resolution of dis-pute arrangementand witha discussion on the possibilityof trying to preserve the group policy rates for the em-ployees in such'amanner where the employees couldpay premiums to Respondent and Respondent would inturn pay those premiums to the insurance carrier. Ac-cording to Quinn, Respondent was going to look intothat latter possibility and get back with the Union on it.The meeting ended with the understanding that Re-spondent would provide the Union with the informationithad earlier requested and that Respondent would pro-vide the Union, Quinn in particular, with a copy of theresolution of dispute that Attorney Hopkins had referred20 Respondent'switness Johnson testified the matter of the requestedinformation did come up at the second negotiating session and that Attor-ney Hopkins asked him if the information was ready Johnson stated hetold Hopkinsitwas Johnson testified that someone from the Union's sideasked if they could see the information Johnson testified the Union wastold they could see theinformation Johnson testified the information wasnot physically at the bargaining table Johnson'said he expected theUnion to make an, appointment and come to Respondent's offices to seeor obtain the requested information.Quinn denied it was ever mentionedin either negotiating session that the information was available for theUnion at Respondent's offices As indicated elsewhere in this decision, Icredit Quinn's testimony and in so doing 11 specifically find in either bar-gaining session Respondent never indicated to the Union or, to Quinn inparticular,that the requested information was readily available at Re-spondent's offices I am fully persuaded that if the information had beenreadily available and the Union had been so notified,itwould have goneto Respondent'soffices and have obtained the requested information21Quinn testifiedtheUnion neverdisputedthatRespondent washaving substantial financial difficulties,that the Union simply wanted toknow how great and to what extent those difficulties were,22 Respondents witness,Johnson,acknowledged that the subjects of in-surance and reclamation work were discussed at the second negotiatingsession299to and then the Union would get back with Respondenton the possibility of filing aresolutionof dispute on theinsurance situation.Quinn stated thatnearthe end of thesecond negotiating session theUnion informedRespond-ent thatitwanted to lookatRespondent'sbooks so itcould come to thenext negotiating session with somespecificwritten proposalswhich ithoped would meetRespondent's concerns aboutitsfinancialdifficulties,Quinn testified that once the Union receivedthe variousinformationithadrequested,the attorneyswere going toget back togetherand make arrangementsfor a third bar-gaining session.Quinn testified the Unionneverreceivedthe informa-tion it requested and it never filed a resolution of disputeregarding insurancebenefitsbecause beforetheUnioncould intelligently consider the matter Respondent actedin that within 6 or7 daysafter the second negotiatingsession it terminated all insurancebenefits for its employ-ees-233.Events after the second negotiating sessionQuinn testified,without contradiction,that he had atelephone conversation with Attorney Hopkins about 5November regarding negotiations between the partiesherein.24 Quinn testified his conversation with Hopkinswas for the purpose of seeing if "something"could beworked out between the parties. Quinn testified he toldHopkins he did not have "specific"authorization fromthe Union but he wanted to "float" some ideas to see if itwould perhaps bring about a resolution of the differencesbetween the parties.Quinn testified he made four propos-als to Hopkins for consideration,namely,whether (1)Respondent would pay for insurance benefits for the em-ployees in layoff status,(2)Respondent would agree tosubmit the issue of insurance benefits for the pensionersand surviving spouses to the resolution of disputes mech-anism, (3)the Respondent would agree that any reclama-tion work would be performed pursuant to the terms ofthe 1981 BCWA agreement, and (4)there could be somesort of successorship agreement worked out between theparties.Quinn testified Hopkins agreed to present hisproposals to Respondent and see if those proposalswould bring about a resolution of the parties' differences.The matter was not pursued thereafter until the Unionfiled an unfair labor practice charge with the Board inFebruary 1985.VicePresidentMassey testified he telephoned UnionDistrict Representative Hyche on 6 November and pro-posed a possible solution to the"dilemma"between theparties.Massey testified he proposed that Respondentwould continue to pay insurance benefits for the employ-ees in layoff statusuntilall the requirements of the 1981BCWA agreement had been met,but Respondent would23 Quinn testifiedthe Unionunderstooditwould getthe information ithad requested and that thepartieswould be able tomeet again before INovemberHe stated neither of those thingshappenedRespondent's wit-ness Johnson testified that the second session `justsort of tailed off' withthe Uniongoing to look at Respondent's answers to theUnion's informa-tion requestsand submit proposals to Respondent at a later date24 This is theconversation,alluded to elsewhere in this decision, thatQuinn perceived had been an "off the record" discussion 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDnot pay insurance benefits for the pensioners or survivingspouses.Massey stated he proposed that Respondentwould pay the 1981 BCWA agreement wage rates forany reclamation work and Respondent would pay the in-surance benefits for any employees performing that workunder the terms of the 1981 BCWA agreement providedhis proposals were a solution to their problems. Masseytestified he told Hyche he wanted a final resolution ofthe matter and that such a final solution would be for theUnion to walk away. Massey said Hyche rejected hisoffer.Massey stated no mention was made in their con-versation about any information that the Union had re-quested.Hyche testified he did not have a telephone conversa-tion with Massey on 6 November and further stated hehad never had a conversation at any time with Massey inwhich Massey proposed to pay insurance benefits for theemployees in layoff status but not for the pensioners andsurviving spouses.My observations related to credibility have been setforth elsewhere in this decision and I shall only add atthis point that after observing Hyche testify as a rebuttalwitness on this particular point, I am persuaded he did sotruthfully and, as such, I credit his testimony that noconversation took place between him and Massey, as de-scribed by Massey.E. Analysis, Discussion, and Conclusions1.Whether the complaint should be dismissedpursuant to Section 102.9 of the Board's Rules andRegulationsRespondent, in its answer to the complaint, at trial,and in its posttrial brief asserts that the instant complaintshould be dismissed pursuant to Section 102.9 of theBoard's Rules and Regulations.The applicable portion of Section 102.9 of the Board'sRules, and Regulations reads as follows:Upon withdrawal of any charge, any complaintbased thereon shall be dismissed by the regional di-rector issuing the complaint, the administrative lawjudge designated to conduct the hearing, or theBoard.Respondentcorrectlynotes that the charge in Case10-CA-20797that gives rise to the instant complaint wasfiled on 8 March 1985.Respondentcorrectlyasserts thatan identical charge containing identical allegations wasfiled on 5 February 1985 in Case10-CA-20734 by thesame attorney on behalf of the same charging party as inthe instant case (G.C.Exh.1(e)).Respondent correctlyasserts that on 13 March 1985 the Acting Regional Di-rector for Region 10of theBoard approved,without anystated reason,a withdrawalof thecharge in Case 10-CA-20734 (G.C. Exh.1(e), attachment B). Respondentasserts that inasmuch as the approval of the withdrawalof the earlier identical charge in Case 10-CA-20734 oc-curred after the instant charge in Case 10-CA-20797 wasfiled,the, complaint must be dismissed pursuant to Sec-tion 102.9of theBoard'sRules and Regulations. Re-spondent's counsel at trial alluded to what he perceivedto be an abuse of the Agency's discretion, not contem-plated by the Board's Rules and Regulations, in that heperceives the Agency has from time to time sought with-drawal of charges at times when the Agency was allow-ing charging parties to accompany their withdrawal ofcharge requests with identical new later dated charges.For a number of reasons I reject the Respondent's asser-tion that the complaint must be dismissed. There is noshowing on this record that the Agency (via its RegionalOffice) sought the withdrawal of the earlier charge inCase 10-CA-20734, which was identical to the later filedcharge in Case 10-CA-20797. Respondent's argumentthat Section 102.9 of the Board's Rules and Regulationsis controlling is specious because the charge in Case 10-CA-20797, which forms the basis for the complaintbefore me has never been withdrawn. Therefore, there isno basis pursuant to Section 102.9 of the Board's Rulesand Regulations to dismiss the instant complaint. Fur-thermore, Respondent did not establish that it had beenprejudiced by any actions of the Agency. Accordingly, Ifind Respondent's contention that the instant case shouldbe dismissed on procedural grounds to be totally withoutmerit.2.Whether Respondent unlawfully refused toprovide the Union certain information for its use incollective bargainingThe applicable legal principles governing this issue areclear. It is well established that an employer must pro-vide a union with requested information "if there is aprobability that such data is relevant and will be of useto the union in fulfilling its statutory duties and responsi-bilities as the employees' exclusive bargaining representa-tive."AssociatedGeneral Contractors of California, 242NLRB 891, 893 (1979), enfd. 633 F.2d 766 (9th Cir.1980);NLRB v. Acme Industrial Co.,385 U.S. 432 (1967).Bohemia Inc.,272 NLRB 1128 (1984). See alsoClinch-field Coal Co.,275 NLRB 1384 (1985). A broad discov-ery-type standard is applicable to requests for informa-tion relevant to a union's function of negotiating a col-lective-bargaining agreement. SeeW-L Molding Co., 272NLRB 1239 at 1240 (1984), and the cases cited therein.Under the Board's liberal discovery-type standard re-garding the production of requested information, the in-formation need only be potentially relevant to trigger arequirement that it be produced. The Board noted inBo-hemia Inc.,supra, that "[i]nformation about terms andconditions of employment of employees actually repre-sented by a union is presumptively relevant and neces-sary and is required to be produced.Ohio Power Co.,216NLRB 987 (1975), enfd. 531 F.2d 1381 (6th Cir. 1976)."I shall consider the facts of the instant case and applythe legal principles highlighted above. The Union's initialrequest for information was directed to Respondent in aletterdated 15 July. The eight-page written requestclearly identified the information the Union sought inorder for it to prepare for negotiations with the Re-spondent. In its eight-page request the union sought in-formation concerning such items as- the number of em-ployees employed in the bargaining unit on specific datesby grade, classification, age, sex, and years of service COALITE, INC.301with Respondent; the name and location of all _lninesandotherfacilities covered by the agreement; the number ofhours of straight time and overtime as well as thenumber of holidays and weekends worked by unit em-ployees; the grossearningsof unit employees; the identi-fication by job title of all supervisory employees; theidentity of any mines or facilities covered by the agree-ment that had been sold or transferred to other owner-ship; the identity of any mines for which there were cur-rent plans to sell; the identity of any new mines openedduring the term of theagreement;the identity of anywork subcontracted out during the term of the agree-ment;the identity of all employees performing unit workat any nonunion operations; the remaining life of each ofthe mines currently operated; a record of all coal pro-duction for specified times by type ofmining;copies ofallhealth and lifeinsurancebenefitsummariesfor unitemployees; the average monthlypremiumsfor the vari-ous categoriesof insurance coverage for unit employees;and safety information.25 Not only did the Union make awritten request for informationsuch ashighlightedabove, but it orally renewed that request at the 1 and 24October negotiating sessions. The Union informed Re-spondent at the second negotiatingsessionthat it wouldprepare certain written contract proposalsas soon as ithad the requestedinformation.Respondent promised totimely furnish the requested information but it never didso.There is no credible, evidence that the Union everabandoned its pursuit of the informationin question, infact, quite the oppositeis truein that the Union contin-ued in the negotiatingsessionsto request that it be pro-vided the information. The information sought by theUnionis,as amatter of law, presumptively relevant andnecessary and Respondent is obligated to provide it tothe Union. Not only is the requested information pre-sumptively relevant, but under the broad discovery-typestandard for relevancy utilized by the Board, it is in factrelevant.Accordingly, I find Respondent was obligatedin a tiruely fashion to provide the requested information.I find by its failure to timely provide the requested rele-vant and necessary information Respondent violated Sec-tion 8(a)(5) and (1) of the Act.I reject as having no basis in fact Respondent's conten-tion the Union was told as early as thesecond negotiat-ing sessionthat the information it requestedwas avail-able at Respondent's offices. Further, it is no defense to afinding of a violation of the Act in theinstantcase forRespondent to have on 19 April 1985 furnished theUnion with the requested information. SeeDayton LightCo., 267 NLRB 202 (1983).3.Whether Respondent unilaterally and unlawfullydiscontinued insurance coverage for employees onlayoff statusThere are several related concernsor issuesthatwillbe addressed in deciding this overall issue. The other25 The detailed eight-page written information request is set forth infull as an attachment to the complaint herein (G.C Exh 1(c)). There wasno contention that the request was not specific about the informationsought, although the Respondent appears to contend that certain portionsof the request did not apply to its operationsconcerns or issues are:- whether insurance benefits are amandatory subject of bargaining particularly when theinsurance coverage includes pensioners and survivingspouses in addition to employees on layoff status; wheth-er there was a valid impasse in negotiations at the timeRespondent admittedly ceased making insurance pay-ments for its employees;and, whether the Union in anymanner waived the right to bargain about insurance ben-efits by failing to file a resolution of disputes request.I shall briefly set forth certain legal principles, whichare applicable to the above concerns and issues.An employer has an obligation to continue applyingthe terms and conditions of an expired collective-bar-gaining agreement unless it reaches a bargaining impassewith the union on a mandatory subject of bargaining.Stone Boat Yard,264 NLRB 981(1983).The SupremeCourt has made it clear that an employer may not unilat-erally institute changes in matters which are mandatorysubjects of bargaining.NLRB v.Katz,369U.S. 736(1962),andFirstNationalMaintenanceCorp. v.NLRB,452 U.S. 666(1981). Section 8(d) of the Act defines man-datory bargaining subjects as "wages, hours, and otherterms and conditions of employment."The Board inCommunity Electric Serviceof LosAngeles, 271NLRB598 (1984),citingNLRB v. Borg-WarnerCorp.,356 U.S.342 (1958),noted it has interpreted Section 8(d) of theAct as follows:While the language is broad, parameters have beenestablished, although not quantified. The touchstoneiswhether or not the proposed clause sets a term orcondition of employment or regulates the relation-ship between the employer and its employees.The Boardalso notedinCommunity Electric Service,supra, that consistent with its broad interpretation ofSection 8(d) it is well settled Board law that the term"wages" in that section of the Act includes "emolumentsof value which accrue to the employees out of their em-ployment relationship in addition to the actual rate ofpay earned." The Board has held that health, welfare,and pension fund plans which are part of an expired col-lective-bargaining agreement constitute an aspect of em-ployee wages and as such are terms and conditions ofemployment that survive the expiration of a collective-bargaining agreement absent a bargaining impasse or awaiver by the union to bargain on the matter.CauthorneTrucking,256 NLRB 721 (1981). The Board inHamadyBros.Food Markets,275 NLRB 1335 (1985), quotingTaftBroadcasting Co.,163 NLRB 475, 478 (1967), petition forreview denied 395 F.2d 622 (D.C. Cir. 1968), set forthcertain factors to be considered in determining whetheran impasse exists or not. The factors the Board quotedare as follows:Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith ofthe parties in negotiations, the length of the negotia-tions, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of thenegotiations are all relevant factors to be considered 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDin decidingwhetheran impasse in bargaining exist-ed.Having set forth the above principles for guidance, Ishall now examine the facts pertaining to this issue, andin doing so, I shall restate some of the more pertinentfacts even though such facts have been detailed else-where in this decision. Certain of the facts that relate tothis issue are not in dispute.The 1981 BCWAagreementexpired on 30 September. That agreement provided for abenefit plan that included insurance coverage for Re-spondent's employees including those in layoff status aswell as pensioners and surviving spouses. The benefitplan of the 1981 BCWA agreement stated that employeesin layoff status might be entitled to 1 year's insurancecoverage after the expiration of the 1981 BCWA agree-ment. The credited evidence establishes that Respondentdid not discuss with the Union the contents of its 28August letter prior to the time it sent a copy of the letterto all its employees in layoff status. Respondent's 28August letter informed all unit employees that it wouldno longer provide insurance benefits to any union em-ployee after 30 September. It is undisputed that Re-spondent continued insurance coverage for the unit em-ployees until 30 October. As of 28 August, Respondenthad laid off all unit employees.I shall first consider whether the insurance coverage inissue was a mandatory subject of bargaining. In doing so,I note there is no real dispute that certain provisions of acollective-bargaining agreement survive the expiration ofthe agreement. Therefore, the real issue is whether theinsurance coverage provided for in the benefit plan ofthe 1981 BCWA agreement constituted a mandatory sub-ject of bargaining. Respondent contends that it must bedecided whether the employee benefit plan as a wholesurvived the expiration of the agreement and not wheth-er a component part of that benefit plan survived the ex-piration of the agreement. Respondent urges that the em-ployee benefit plan in question is more than just an em-ployee benefit plan in that it provides coverage for pen-sioners and surviving spouses. Respondent contends thatinsurance coverage for pensioners and surviving spousesisa nonmandatory subject of bargaining and, as such,benefits for the pensioners and surviving spouses do' notsurvive the expiration of the contract. Respondent con-tends that in the instant case mandatory (insurance cov-erage for employees in layoff status) and nonmandatorysubjects (coverage for pensioners and'surviving spouses)of bargaining have been inextricably melted together andthat an interpretation of provisions of the expired 1981BCWA agreement would be necessary in order to sepa-rate them. The General Counsel contends the Union didnot condition insurance benefits for employees in layoffstatus on whether there was an agreement on the non-mandatory subject of insurance coverage for pensionersand surviving spouses.The credited evidence fully supports the GeneralCounsel's position. The record establishes that the Unionat the first negotiating session inquired about insurancecoverage for three groups of individuals, namely, em-ployees in layoff status, pensioners, and survivingspouses.There is no indication that the Union specifical-ly desired to have the three groups of individuals tied to-gether so that a resolution of one of the categories of in-dividuals could not be brought about without a resolu-tion for all three of the categories of individuals coveredby the employee benefit plan. During both negotiatingsessions,Respondent viewed insurance benefits for thethree groups of individuals as separate matters in thatRespondent's attorney stated during the negotiations thatRespondent viewed its obligations to the three groupsdifferently in that it viewed benefits for the pensionersand surviving spouses as having terminated with the ex-piration of the 1981 BCWA agreement, but that its obli-gation to employeesin laid-off status might well be dif-ferent in that the employees in layoff status might have"vested benefits." The manner in which employee bene-fits are outlined in article XX(c)(3)(i) of the 1981 BCWAagreementand the sample benefit plan clearly suggests,and I find that benefits for employees in layoff status arenot to be considered as being inextricably intertwinedwith benefits for pensioners and surviving spouses. Ac-cordingly, I find that bargaining over continued insur-ance benefits for employees in layoff status was a manda-tory subject of bargaining and, as such, Respondent hadan obligation to bargain to impasse on that subject beforeit could lawfullyimplementany change in insurance ben-efits for that group of employees.Iam fully persuaded the parties never arrived. at animpasse in negotiationsregarding insurance benefits foremployees in layoff status. Clearly, therewas no impasseat the 1 Octobernegotiating sessionbecause Respondentstated it had extended the insurance benefits for 30 addi-tional days (until30 October) in order to allow moretime for thenegotiationsto try to resolve the insurancematter.The first negotiationsessionended with an agree-ment thatthe two attorneys would get together andmakearrangementsfor a second negotiating session sothe parties could further explore the issues that separatedthem. Respondent, in its 10 October letter to the Union,indicated it believed the parties were at impasse on thesubject of insurance benefits. However, the Union quick-ly disavowed that claim of Respondent and the actionsof the parties, prior and subsequent to Respondent's 10October letter, substantiate the Union's assessment of thenegotiations.At the 24 October negotiating session, the parties dis-cussed the cost of insurance benefits for the three catego-ries, of individuals in question, and how the parties mightresolve their differences by following the resolution ofdisputes procedure. Respondent agreed to provide theUnion with an already decided resolution of dispute sothat the Union could see if that resolution would be ap-plicable to the dispute between the parties. Respondentalso agreed to find out, and report back to the Unionwith its findings,whether group rates could be main-tained for the employees that were in layoff status. Re-spondent further agreed to provide the Union with theinformation it had previously requested in July. Further-more, it was the understanding of the parties, as testifiedtoby Attorney Quinn, that they would meet againbefore the 1 November deadline for the expiration of theinsurance benefits for the unit employees. Additionally, COALITE, INC.the Union pledged to make specific contract proposalsonce Respondent provided the requested information.Clearly, the parties had an understanding that Respond-entwould provide the Union certain information and,based on that information, the Union would make specif-ic proposals for Respondent to consider, and the partieswould meet prior to 1 November. It is likewise clear Re-spondent never timely provided the requested informa-tion, but instead acted unilaterally to alter insurance ben-efits for its employees. The parties only met twice in ne-gotiating sessions and although the number of negotiat-ing sessions is not controlling,itmay be considered as anelement in determining whether there has been an im-passe in negotiations. In the instant case, there not onlywere just two negotiating sessions, but each session wasleft open in that the parties were to take additional spe-cific actionsand then meet again. Respondent, however,failed to do as it'had agreed to with respect to furnishingthe Union information on, among other items, insurancecoverage. The evidence also establishes that Respondenthad not acted fully in good fiath in that it unlawfully re-fused to timely provide the Union with the other earlierrequested information.Accordingly,when theTaftBroadcasting,supra, factors concerning whether partiesare at impasse are appliedto theinstant case, it is clearthe parties herein were not at impasse.Therefore, I find, absent a waiver by the Union of itsright to bargain on the subject matter, Respondent vio-lated Section 8(a)(5) and (1) of the Act by unilaterallychanging the terms and conditions of employment of unitemployees by discontinuing the insurance benefits pro-vided for in the benefit plan of the 1981 BCWA agree-ment for employees on layoff status.Respondent's contention that the Union waived itsright to bargain over the insurance issue by not filing aresolution of dispute on the matter is totally withoutmerit. Respondent never provided the Union with the al-ready decided resolution of 'dispute which it contendedmight apply to the instant Case. At the same time that itfailed to provide the Union with that information for theUnion's use in making an informed decision on whetherto file a resolution of dispute, Respondent acted unilater-allybydiscontinuing insurance coverage for its employ-ees on layoff status. Any actual or perceived failure onthe part of the Union to act with respect to filing a reso-lution'of dispute on the insurance issue was as a directresult of Respondent's failure to provide the Union withcertain information on that subject matter. Therefore, Ifind the Union never waived its right to bargain aboutinsurance' benefits for employees on layoff status.IV.WHETHER RESPONDENT UNLAWFULLY REFUSEDTO OPEN FOR THE UNION ITS FINANCIALBOOKS ANDRECORDSIt isalleged at paragraph 17 of the complaint thatabout 24 October and at all times thereafter, the Unionorally requested that Respondent furnish and make avail-able to the Union for itsuse incollectivebargaining allbooks and records used by Respondent to support itsclaim that it needed wage and benefit concessions fromthe Union in order to operate profitably.303Respondent, contrary to the Union and the GeneralCounsel,contends it never,in negotiations,advanced aplea of poverty and, as such, it had no obligation to fur-nish financial data to the Union.The Board,in Atlanta Hilton & Tower, 271NLRB 1600(1984), outlined certain principles related to an employ-er's obligation to provide requested data on its financialcondition.The Board in that case held that a unionneeded to demonstrate a specific need for financial infor-mation before an employer would be required to furnishsuch information, but the Board also held that an em-ployer may provide the necessary justification for requir-ing profit data to be furnished by claiming financial in-ability to meet a union's demands. The Board, inAtlantaHilton & Tower,supra,went on to note that a claim ofinability to pay need not be expressed with any particu-larmagic words but the words and conduct of an em-ployer must be specific enough to convey such a mean-ing.The key to whether or not an employer will be re-quired to provide requested financial information will bewhether, under all the circumstances, the employer hasexpressedan inabilityas opposed to anunwillingnesstomeet the demands of a union. A mere expression of anunwillingnessto meet a union's demands will not trigger arequirement on the part of an employer to provide finan-cialdata on its operations.AdvertisersMfg.Co.,275NLRB 100 (1985).At the 1 October negotiatingsession,Respondent an-nounced it had closed its mine and that a day or two ear-lier, its last unit employee had been laid off. Respond-ent's attorney Hopkins stated, at the first of the two ne-gotiating sessions,that in order to continue to operate,Respondent would have to have a concession contractfrom the Union. The credited testimony reflects thatHopkins said that with a concessionary contract, Re-spondent might be able to reopen its operations. At thefirst negotiating session, Hopkins mentioned the amountof money Respondent was losing on a monthly basis, andat the second and final negotiating session on 24 Octo-ber, the parties discussed, among other matters, the costof insurance benefits for the various categories of indi-viduals being discussed. Attorney Hopkins, at the secondbargaining session,statedRespondent had tohave con-cessions in any collective-bargaining agreement with theUnion because it could not live with a standard agree-ment.The Union told Respondent, at the 24 October ses-sion, that if it was saying it could not afford to pay, thenthe Union wanted to see its books and records, and ifRespondent could document its financial needs, theUnion would attempt to tailor some proposals in order torespond to Respondent's f nancial difficulties. AttorneyHopkins responded to the Union's request for financialdata by stating "if it cost more money to mine coal thanyou can sell it for, you can't make any money," and thentold the Union it did not need to turn its books over tothe Union to establish the fact that it cost' more to minethe coal than Respondent could sell it for. Hopkinsstated, however, that Respondent was not pleading pov-erty.I am persuaded the words and conduct of Respondentestablishes that it expressed, in negoiations,an inabilityas 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposed to anunwillingnessto pay, notwithstanding At-torney Hopkins' protestations during negotiations to thecontrary. The evidence is overwhelming that the mean-ing of Respondent's various comments in negotiationswas that it could not meet the demands of the Union anditneeded concessions in order to make a profit from itsoperations.Respondent also announced, in negotiations,that it had closed its operations and only with conces-sions from the Union could it conceivably reopen. Re-spondent also announced, in negotiations, its monthlylosses at its operations. Respondent contended it costmore to mine its coal than it could sell it for. Respondentstated it could not live with a standard contract, that ithad to have concessions from the Union. Thus, I am per-suaded that the above comments of and actions by Re-spondent demonstrate that it pled financial inability tomeetthe Union's demands, and, as such, it was obligatedto make available to the Union all information pertainingto its financial condition. Accordingly, I find, as allegedin the complaint, that Respondent violated Section8(a)(5) and (1) of the Act by its refusal since about 24October to provide the Union the financial data it re-quested.CONCLUSIONS OF LAW1.Coalite, Inc. is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.United Mine Workers of America is a labor organi-zation within the meaning of Section 2(5) of the Act.3.The following unit is appropriate for the purposesof collective bargaining:All production and maintenance employees em-ployed by the Respondent at its three strip mine op-erations inWinston and Marion counties, and itscoal preparation plants located at Glen Allen andBrilliant,Alabama, but excluding all office clericalemployees, professional employees, guards, and su-pervisors as defined in the Act.4.Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act whenabout 1 November it unilaterally, and without bargainingto an impasse with the Union, discontinued the insurancecoverage provided for in the benefit plan of the 1981BCWA agreement for its employees on layoff status.5.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Actby, since about 8 September and more specifically sinceabout 1 and 24 October, refusing to timely furnish andmake available to the Union, for its use in collective bar-gaining, the specifically requested information listed inAppendix A of the complaint and notice.6.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act,by since about 24 October, refusing to furnish and makeavailable to the Union for its use in collective bargainingall books and records used by Respondent to support itsclaim that it needed wage and benefit concessions fromthe Union in order to operate profitably.7.The above-describedunfair laborpractices affectcommerce within the meaning of Section2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act. Havingfound that on 19 April 1985 Respondent provided the in-formation that the Union had requested in July 1984, Ishall recommend no further action with respect to thatissue.However, because Respondent never provided theUnion any of requested financial data to support its claimof a need for concessions from the Union in order to op-erate profitably, I shall recommend that Respondent beordered to timely provide to the Union any and all datait relied on in support of its claim of any inability to payand its need for concessions. Inasmuch as the time haslapsed for all benefits under the benefit plan of the 1981BCWA agreement, I shall recommend that Respondentbe ordered to make whole any qualified employee inlayoff status who incurred any expenses that would havebeen covered by the insurance provided for in the bene-fitplan of the 1981 BCWA agreement absent Respond-ent's unlawful unilateral discontinuance of those benefits.Because Respondent's operations are closed and all itsemployees are in layoff status, I shall recommend that itbe ordered to mail a copy of the attached notice to all itsemployees employed during the calendar year 1984, inorder that its employees may be apprised of their rightsunder the Act and Respondent's obligation to remedy itsunfair labor practices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed26ORDERThe Respondent, Coalite, Inc., Brilliant, Alabama, itsofficers, agents, successors, and assigns, shall1.Cease and desist from(a)Unilaterally, andwithout bargaining to impassewith the Union, discontinuing the insurance coverageprovided for in the benefit plan of the 1981 BCWAagreement for employees on layoff status.(b)Refusing to timely furnish and make available tothe Union for its use in collective bargaining specificallyrequested relevant and necessary information.(c)Refusing to furnish and make available to theUnion for its use in collective bargaining all books andrecords used by the Respondent to support its claim thatitneeded wage and benefit concessions from-the Unionin order to operate profitably.zs If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses COALITE, INC.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a) Furnish to the Union, for its use in collective bar-gaining, all books and records utilized to support itsclaim that it needed wage and benefit concessions -fromthe Union in order to operate profitably.(b)Make whole any qualified employee on layoffstatuswho incurred any, expenses that would have beencovered by the insurance provided for in the benefit planof the 1981 BCWA agreement, absent the unlawful uni-lateral discontinuance of that insurance coverage.305(c)Mail to each of its employees employed during thecalendar year 1984 a copy of the attached notice marked"Appendix."24Copies of the notice shall be on formsprovided by the Regional Director for Region 10 andshall be signed by an authorized representative of theRespondent.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.27 If thisOrder-is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading "Postedby Order ofthe Nation-alLabor RelationsBoard" shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board "